Exhibit 99.2 MANAGEMENT DISCUSSION AND ANALYSIS Year ended March 31, 2011 and 2010 KEEGAN RESOURCES INC. Management Discussion & Analysis Year ended March 31, 2011 and 2010(expressed in Canadian dollars) Highlights for the year ended March 31, 2011 and subsequent period to June 23, 2011 ● On June 2, 2011, the Company announced the latest assay results from its Esaase Project drilling programs in five distinct areas of the project. 1) In its Main Zone resource infill program, the Company encountered significant, consistent gold intercepts including 138 m of 1.63 g/t Au, 116 m of 1.4 g/t Au, 85 m of 1.4 g/t Au, and 43 m of 1.89 g/t Au. 2) In its Main Zone resource expansion program, Keegan continues to encounter significant gold bearing intercepts in down dip step-out holes, including 100.9 meters of 1.64 g/t Au, 48 meters of 1.83 g/t Au, 155 meters of 0.64 g/t Au and 10 meters of 6.01 g/t Au. 3) At the D-1 Abuabo Zone, Keegan drilled 38 meters of 1.79 g/t Au (KGDD038) down dip from the current resource. 4) At the E zone to east of southern most resource area, recently discovered under alluvial cover, Keegan intercepted 26 meters of 1.23 g/t Au. 5) In a hole drilled 400 m to the north of the current extent of the Main Zone resource, Keegan intercepted 6 meters of 5.55 g/t. ● On March 22, 2011, the Company added two key members to the senior management team. The two new additions were Greg McCunn as Chief Financial Officer and Andrea Zaradic P.Eng as Vice President, Project Development. This addition of experienced professional personnel will be fundamental in bringing the Esaase project through the development phase. ● On February 22, 2011, the Company announced that it had completed the purchase of the 10.4 square km Dawohodo prospecting concession from Dawohodo Marketing and Manufacturing Ltd, a private Ghanaian company in exchange for US$1.1 M. The Dawohodo concession resides adjacent to the Company’s Esaase concession, which provides additional ground for infrastructure development as well as highly prospective exploration targets. On February 17, 2011, the Company closed a bought deal financing, pursuant to a short form prospectus, of 28,405,000 common shares, which includes 3,705,000 common shares issued on exercise of the over-allotment option, at an issue price of $7.50 per share for gross proceeds of $213,037,500. The offering was conducted by a syndicate of underwriters led by Canaccord Genuity Corp. and Clarus Securities Inc., and including Dundee Securities Corp., BMO Nesbitt Burns Inc. and CIBC. On December 13, 2010, the Company released an updated resources estimate for the Esaase Gold Project. The updated resource includes 3.23 million ounces of gold (an increase of 42% compared to the previous resource estimate) in an Indicated Mineral Resource category with an average grade of 1.2 g/t Au at a 0.4 g/t Au cutoff and 1.68 million ounces of gold (an increase of 2% compared to the previous resource estimate) in an Inferred Mineral Resource category at an average grade of 1.0 g/t Au applying a 0.4 g/t Au cut-off for a total inferred and indicated resource of 4.91 Moz of gold. ● On April 6, 2010, the Company released the results of a Preliminary Economic Assessment Study of its Esaase Gold Project. 1 KEEGAN RESOURCES INC. Management Discussion & Analysis Year ended March 31, 2011 and 2010(expressed in Canadian dollars) 1.1Date This Management’s Discussion and Analysis (“MD&A”) of Keegan Resources Inc. has been prepared by management as of June 23, 2011 and should be read in conjunction with the consolidated financial statements and related notes thereto of the Company as at and for year ended March 31, 2011 and 2010, which were prepared in accordance with Canadian generally accepted accounting principles. Forward-looking statements This MD&A may contain “forward-looking statements” which reflect the Company’s current expectations regarding the future results of operations, performance and achievements of the Company, including but not limited to statements with respect to the Company’s plans or future financial or operating performance, the estimation of mineral reserves and resources, conclusions of economic assessments of projects, the timing and amount of estimated future production, costs of future production, future capital expenditures, costs and timing of the development ofdeposits, success of exploration activities, permitting time lines, requirements for additional capital, sources and timing of additional financing, realization of unused tax benefits and future outcome of legal and tax matters. The Company has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as “anticipate,” “believe,” “estimate,” “expect”, “budget”, or variations of such words and phrases or state that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved”. The statements reflect the current beliefs of the management of the Company, and are based on currently available information.Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Issuer to differ materially from those expressed in, or implied by, these statements. These uncertainties are factors that include but are not limited to risks related to international operations; risks related to general economic conditions and credit availability, uncertainty related to the resolution of legal disputes and lawsuits; actual results of current exploration activities, unanticipated reclamation expenses; fluctuations in prices of gold; fluctuations in foreign currency exchange rates, increases in market prices of mining consumables, possible variations in mineral resources, grade or recovery rates; accidents, labour disputes, title disputes, claims and limitations on insurance coverage and other risks of the mining industry; delays in obtaining governmental approvals or financing or in the completion of development or construction activities, changes in national and local government regulation of mining operations, tax rules and regulations, and political and economic developments in countries in which the Company operates, as well as those factors discussed in the 20-F filing for the year ended March 31, 2011, available on SEDAR at www.sedar.com. The Company’s management reviews periodically information reflected in forward-looking statements. The Company has and continues to disclose in its Management’s Discussion and Analysis and other publicly filed documents, changes to material factors or assumptions underlying the forward-looking statements and to the validity of the statements themselves, in the period the changes occur. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. All figures are expressed in Canadian dollars unless indicted otherwise. 2 KEEGAN RESOURCES INC. Management Discussion & Analysis Year ended March 31, 2011 and 2010(expressed in Canadian dollars) 1.2Overall Performance Keegan Resources Inc. (“Keegan” or the “Company”) was incorporated on September 23, 1999 under the laws of British Columbia. The Company is in the exploration stage and is focused on advancing its principal property, the Esaase Gold Project to commercial production though the completion of pre-feasibility and feasibility studies. In addition to its principal project, the Company holds a portfolio of other Ghanaian gold concessions in various stages of exploration.The Company’s shares trade on the Toronto Stock Exchange (“TSX”) and American Stock Exchange (“AMEX”) under the symbol “KGN”. The Company continues to be well financed with a current treasury as at March 31, 2011 of $229,144,989. Though, the Company expects to have to raise additional capital, management has estimated that the Company will have adequate funds from existing working capital to meet corporate, development, administrative and property obligations for the coming 24 months, including the completion of the pre-feasibility and feasibility studies of the Esaase property. The Company has been judicious in its protection of the capital it has on hand. The Company has been investing only in Guaranteed Investment Certificates and has no investments in asset-backed commercial paper. Properties: Keegan is a natural resource company currently engaged in the acquisition and exploration of mineral resources in Ghana. The Company’s material properties currently consist of the Esaase Project and the Asumura Project as follows: Esaase Gold Property The Esaase Gold Property is located in the Amansi East District of Ghana, approximately 35km south west of the regional capital Kumasi. The property consists of several mining concessions, the two largest named the Esaase Concession and Jeni River Concession.The Esaase Concession is approximately 10km in a northeast direction by 4km in a northwest direction covering 42.32 square kilometers. The property was acquired through an option agreement with Sametro Co. Ltd. (“Sametro”) dated May 3, 2006. Under the terms of the agreement, the Company was to make a series of cash payments totaling US$890,000, issue 780,000 common shares and incur minimum exploration expenditures of US$2,250,000 over a three year period. During the year ended March 31, 2008, after having already made cash payments of US$500,000, issued 40,000 common shares and completed the full exploration expenditure requirement, the Company renegotiated the option agreement so that all further cash and share payments were no longer owed. In lieu of these payments, the Company paid US$850,000 to a creditor of Sametro and issued 40,000 additional common shares to Sametro. Subsequent to these payments, the Company was granted the full Esaase Mining Lease by the Minerals Commission and Minister of Mines, Lands and Forestry with no further obligation to any party aside from the royalty and government commitments. During the year ended March 31, 2008, the Company purchased 100% private ownership of the Jeni Concession mining lease and exploration rights. The Jeni Concession lies directly to the southwest and contiguous to the Esaase Gold property. In consideration for the acquisition of the mining lease, Keegan paid US$50,000 to the Bonte Liquidation Committee and US$50,000 to the Minerals Commission of Ghana for the title transfer. 3 KEEGAN RESOURCES INC. Management Discussion & Analysis Year ended March 31, 2011 and 2010(expressed in Canadian dollars) 1.2Over-all Performance (continued) Esaase Gold Property (continued) Both concessions are governed by mining leases that grant the Ghanaian government a standard 10% carried interest and a 5% royalty and the Bonte Liquidation Committee a 0.5% royalty. Subsequent to the granting of these mining leases, the Ghanaian government amended the royalty scheme in Ghana. (See Ghanaian mining royalties in this section). Property map of the Esaase and Jeni Concessions detailing current drilled areas and planned exploration targets For the year ended March 31, 2011, the Company incurred $25.9 million of exploration and development costs on its Esaase Gold Property compared with $10.3 million for the year ended March 31, 2010. These costs were spent on continuing the exploration drill program, further defining the existing resource through infill and exploration drilling and engineering, geotechnical and metallurgical drill programs and development and engineering studies in support of the Company’ pre-feasibility and feasibility studies. In addition, the Company incurred $1.2 million in acquisition costs related to acquiring of a 100% interest in the Dawohodo prospecting 4 KEEGAN RESOURCES INC. Management Discussion & Analysis Year ended March 31, 2011 and 2010(expressed in Canadian dollars) 1.2Over-all Performance (continued) Esaase Gold Property (continued) concession, an adjacent mineral concession to the Esaase Gold property, and recorded $5.1 million of asset retirement obligation in relation to Jeni concession.A summary of the expenditures (including non-cash stock-based compensation) for the year ended March 31, 2011 is presented as follows: Three Months Three Months Three Months Three Months Year Esaase Gold Property Deferred Costs 30-Jun-10 30-Sep-10 31-Dec-10 31-Mar-11 31-Mar-11 Acquisition Costs $
